ALL GRADE MINING, INC. (A Developmental Stage Company) U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K Annual Report for 2011 ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011. TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 033-17774-NY All Grade Mining, Inc. (Name of Small Business Issuer in Its Charter) COLORADO 93-0955290 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) In Company) 330 W. Pleasantview Avenue, Suite 163 140 58th Street, Suite 8E (201) 788-3785 Hackensack, NJ 07601 (Issuer’s Telephone Number, (Address of Principal Executive Offices) Including Area Code) Securities registered under Section 12(b) of the Exchange Act: NONE -1- Securities registered under Section 12(g) of the Act: Common Stock, $.001 Par Value Per Share Indicate by check mark if Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No þ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act.Yes o No þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (do not check if a smaller reporting company) Indicate by check mark if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form and no disclosure will be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes oNo þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold (June 30, 2011): $169,366. Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date: On March 31, 2012, the Registrant had 85,059,759 shares of common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (e) under the Securities Act of 1933. None -2- ALL GRADE MINING, INC. A Developmental Stage Company INDEX TO FORM 10-K Part & Item Section Page PART I ITEM 1. DESCRIPTION OF BUSINESS 4 ITEM 1A. RISK FACTORS 5 ITEM 1B. UNRESOLVED STAFF COMMENTS 5 ITEM 2. DESCRIPTION OF PROPERTY 5 ITEM 3. LEGAL PROCEEDINGS 6 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF THE SECURITY HOLDERS 6 PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS 7 ITEM 6. SELECTED FINANCIAL DATA 8 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 8 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 10 ITEM 8. FINANCIAL STATEMENTS 10 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 10 ITEM 9A. CONTROLS AND PROCEDURES 10 ITEM 9B OTHER INFORMATION 12 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 12 ITEM 11. EXECUTIVE COMPENSATION 13 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 14 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 14 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 14 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 14 SIGNATURES 14 References in this Annual Report to, the terms “Company”, “All Grade Mining, Inc.”, “Hybred”, “we”, “us” and “our” refer to All Grade Mining, Inc., unless otherwise stated or the context clearly indicates otherwise. Forward Looking Statements This report contains forward-looking statements within the meaning of Section 21E of the SecuritiesExchange Act of 1934, as amended (the “1934 Act”) and Section 27A of the Securities Act of 1933 (the“1933 Act”). Any statements contained in this report that are not statements of historical fact may be forward-looking statements. When we use the words “anticipates,” “plans,” “expects,” “believes,” “should,” “could,” “may,” “will” and similar expressions, we are identifying forward-looking statements. Further, all statements that express expectations, estimates, forecasts or projections are forward-looking statements within the meaning of the 1933 Act and 1934 Act, respectively. Forward-looking statements involve risks and uncertainties, which may cause our actual results, performance or achievements to be materially different from those expressed or implied by forward-looking statements. These factors include our limited experience with our business plan; pricing pressures on our product caused by competition; the risk that our products will not gain market acceptance; our ability to obtain additional financing; our ability to protect intellectual property; and our ability to attract and retain key employees. -3- Except as may be required by applicable law, we do not undertake or intend to update or revise our forward-looking statements, and we assume no obligation to update any forward-looking statements contained in this report as a result of new information or future events or developments. Thus, you should not assume that our silence over time means that actual events are bearing out as expressed or implied in such forward-looking statements. You should carefully review and consider the various disclosures we make in this report and our other reports filed with the Securities and Exchange Commission (“SEC”) that attempt to advise interested parties of the risks, uncertainties and other factors that may affect our business. Item 1. Description of Business Temporary Time Capital Corp., Inc., a corporation organized under the laws of the State of Colorado, was not a shell company with no or nominal business operations. On January 31, 2008, the Company entered into a merger agreement with Hybred International, Inc., a corporation organized under the laws of the State of New Jersey. No prior relationship between the companies, or any natural person, is known to have existed. The merger agreement was filed and was effective within the State of Colorado on February 7, 2008, and was effective within the State of New Jersey on February 27, 2008. The merger agreement (the “Agreement”) stipulated that the companies would merge and the surviving entity would be Temporary Time Capital Corp., Inc Temporary Time Capital Corp., Inc. would then change its name to Hybred International, Inc. (the name of the New Jersey entity that merged into the Colorado entity, with the result that one entity with the name of Hybred International, Inc. with the business operations of the original New Jersey entity would be registered to do business in the States of New Jersey and Colorado). The shareholders of the former Hybred International, Inc. had their shares exchanged 1:1 into the new entity. The shareholders of the former Temporary Time Capital Corp., Inc. retained their holdings 1:1. The authorized number of shares in the new Hybred International, Inc. was increased to 120,000,000 (from 50,000,000) to allow for the distribution to the shareholders of the former Hybred International, Inc. As part of the Agreement, the Directors and officers of Temporary Time Capital Corp., Inc. resigned and the officers and Directors of the former Hybred International, Inc. are now the officers and Directors of the new Hybred International, Inc. The former (prior to merger) Hybred International, Inc. has developed and intends to produce and market a revolutionary therapeutic horseshoe, which contains an injection molded urethane composition into the shoe designed to reduce the concussive effect of horses’ hooves on surfaces such as concrete, asphalt and rock hard race tracks, thus reducing the chances of a horse developing a hoof injury, which comprise approximately 90% of all equine injuries. The new (post merger) Hybred International, Inc. has acquired the business operations of the former Hybred International, Inc. which consists mainly of research and development and resultant intellectual property necessary to manufacture (or cause to be manufactured) the therapeutic horseshoe and the knowledge of the equine industry of the pre-merger Hybred’s officers and directors. In November 2009, the Board of Directors voted to increase the number of authorized shares to 200,000,000. In June 2010, the Board of Directors voted to further increase the number of common shares authorized to 500,000,000 shares. -4- In June 2011 the Board of Directors and shareholders affirmatively voted to reverse the common voting stock 500:1 in a reverse stock split, voted affirmatively to create an offering of securities to explorea mining opportunity in Chile, and create three preferred classes of stock. The preferred classes of stock have the following characteristics: the preferred class A class is convertible into common voting shares at a ratio of one share of Class A converts into 1,000 shares of common stock (1:1,000) and there were 100,000 shares of the preferred class A authorized. The preferred class B was authorized at 400,000 shares which are convertible into 40 shares of common voting stock (1:40).
